

EXHIBIT 10.1


2018 DECLARATION OF AMENDMENT TO
INCENTIVE AWARD PLAN OF
TANGER FACTORY OUTLET CENTERS, INC.
AND
TANGER PROPERTIES LIMITED PARTNERSHIP


THIS 2018 DECLARATION OF AMENDMENT is made effective as of the 1st day of
January, 2018, by Tanger Factory Outlet Centers, Inc., a corporation organized
under the laws of the State of North Carolina (the “Company”), and Tanger
Properties Limited Partnership, a partnership organized under the laws of the
State of North Carolina (the “Partnership”), to the Incentive Award Plan of the
Company and the Partnership, as amended and restated as of April 4, 2014 (the
“Plan”; capitalized terms used but not otherwise defined herein shall have the
meanings assigned in the Plan).


RECITALS:


WHEREAS, the Committee has deemed it advisable and in the best interests of the
Company and the Partnership to amend the Plan (and to the extent necessary, all
outstanding Award Agreements) to allow for enhanced flexibility for the
satisfaction of certain tax obligations by permitting the withholding of Common
Shares otherwise issuable pursuant to Awards under the Plan in amounts and as
described herein; and


WHEREAS, the Committee has adopted such amendments, and the Company and the
Partnership desire to evidence such amendments by this 2018 Declaration of
Amendment.


NOW, THEREFORE, THE COMMITTEE HAS DECLARED that, effective as of January 1, 2018
(the “Effective Date”):


1.Amendments to Section 11.5. Section 11.5 of the Plan is hereby deleted in its
entirety and replaced with the following new Section 11.5 (the “New Tax
Withholding Provision”):


The Company or the Partnership, as applicable, shall be entitled to require
payment in cash or deduction from other compensation payable to each Holder of
any amounts required by federal, state, local, or foreign tax law to be withheld
with respect to the issuance, vesting, exercise, payment or other taxable event
related to any Award. The Administrator may in its discretion and in
satisfaction of the foregoing requirement, or in satisfaction of any additional
withholding obligations as a Holder may have elected, allow such Holder to elect
to have the Company or the Partnership, as applicable, withhold Common Shares
otherwise issuable under such Award (or allow the surrender of Common Shares)
having a fair market value equal to the amounts withheld. The number of Common
Shares which may be so withheld or surrendered shall be no greater than the
number of Common Shares which have a fair market value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the maximum statutory withholding rates in such




--------------------------------------------------------------------------------




Holder’s applicable jurisdiction for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such taxable income. The
Administrator shall determine the fair market value of the Common Shares,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Share
Appreciation Right exercise involving the sale of Common Shares to pay the
Option or Share Appreciation Right exercise price or any tax withholding
obligation. Without limitation to Section 2.2 hereof, issued Common Shares
withheld in payment of any federal, state, local and foreign income tax and/or
payroll tax in excess of the minimum statutory withholding rates in such
Holder’s applicable jurisdiction for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such taxable income shall
not be deemed to again be available for Awards under the Plan.


2.Award Agreements. The applicable provisions of all Award Agreements
outstanding as of the Effective Date shall be interpreted, administered and
applied in a manner consistent with the New Tax Withholding Provision. To the
extent that any Award Agreement outstanding on or prior to the Effective Date
contains provisions that are more limited than or that otherwise differ or
conflict with the New Tax Withholding Provision, such provisions in such Award
Agreements are hereby deemed amended, modified, supplemented and superseded to
the extent necessary by the New Tax Withholding Provision. Award Agreements
pertaining to future Awards shall be, and hereby are, amended, modified and
supplemented to the extent necessary to effect the New Tax Withholding
Provision.


3.Continued Effect. Except as set forth herein, the Plan shall remain unchanged
and in full force and effect.


[Signatures Follow on Next Page]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this 2018 Declaration of Amendment is executed on behalf of
Tanger Factory Outlet Centers, Inc. and Tanger Properties Limited Partnership
effective as of the date first above written.






 
TANGER FACTORY OUTLET CENTERS, INC.


 
 
 
 
By:
/s/ James F. Williams
 
Name:
James F. Williams
 
Title:
SVP, Chief Financial Officer
 
 
 
 
TANGER PROPERTIES LIMITED PARTNERSHIP


 
By:
/s/ Chad D. Perry
 
Name:
Chad D. Perry
 
Title:
Vice President & Secretary






